Citation Nr: 1134893	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-22 137	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for residuals of a cervical spine injury to include right upper extremity weakness and parasthesia.  

2. Whether new and material evidence has been presented to reopen the claim of service connection for a right wrist and arm disability.  

3. Whether new and material evidence has been presented to reopen the claim of service connection for a left knee disability.

4. Entitlement to service connection for a psychiatric disorder to include schizophrenia.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1990 to October 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2006, the Veteran authorized VA to obtain records of Dr. Croft.  In May 2006, a medical assistant advised VA that Dr. Croft did not treat the Veteran, but he may have provided a VA examination through QTC.  

In July 2008, the Veteran referred to other medical records. 

In June 2011, the Veteran testified that he was receiving benefits from the Social Security Administration.  

As the records identified by the Veteran appear to be pertinent to the claims the records need to be obtained.

In accordance with 38 C.F.R. § 3.159(c), VA will help a Veteran in obtaining relevant records either to substantiate a claim or to reopen a finally decided claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify other VA records or to submit or to authorize VA to obtain on his behalf private medical records, pertaining to the cervical spine, right wrist and arm, left knee, and a psychiatric disorder. 

If any records identified by the Veteran do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Request records from the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request from the San Antonio VA health care system a QTC psychiatric evaluation or examination in 2003 by Harry A. Croft, MD, 8038 Wurzbach, Suite 570, San Antonio, Texas.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4. On completion of the above, adjudicate the claims.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


